Title: Benjamin Henry Latrobe to Thomas Jefferson, 19 May 1811
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            
              Dear Sir,
              Philadelphia May 19h 1811
            
             Two days before I left Washington, I had the pleasure to receive your letter of the 14h of April.—This letter was of two much importance to me to be hastily answered amidsst amidst the hurry of the preparations necessary to my leaving Washington, and I brought it with me hither in hopes that I should find more leisure than at home to say to you all that is upon my mind in relation to the subject, and to express to you the sentiments of grateful satisfaction which you have excited.—But I have even to this moment been disappointed. The time chosen for my visit was that of the anniversary on which the enclosed oration was pronounced.—I wrote it at a short notice, and under great dissadvantages of want of leisure & of books.  On my arrival, I had to settle the accounts of a very considerable private house which I have built here for Mr Jo Markoe, & to design two more.—The kindness of my old friends has beseiged me, & deprived me of every moment which I could spare from these engagements. I must therefore defer any further notice of the subject of your letter till my return which will now be in a few days, and in the mean time only ask you to receive my sincerest thanks for removing from my mind a weight which for some Years has sorely oppressed me.—
            The enclosed Oration has the advantage of treading on new ground. When I began it, I rather hoped wished than hoped to make out my position, that the arts thrive best in the soil of a republic. Whatever has been my success in convincing others, I have however perfectly convinced myself that the position is correct, and I doubt not your inclination to listen favorably to my argument.— Could I have inscribed the property of the Society to any one, I should have asked you to accept of it as a public testomonial of the esteem & affection I bear your person, & of the high veneration in which I hold your public character, & political principles.—
            
              With the truest respect I am Yours
              
 B Henry Latrobe
            
          
          
             Mr Rembrandt Peale has returned from France much improved. But I do not know how it happens,—the portraits of eminent men in France of whom he has painted I think 20 are much superior to any he has painted here.  He has brought over a head of Napoleon of very striking character. He says that it was considered in France as the best portrait of the Emperor in existence. I do not doubt its being a good one. He possessed possesses the talent of catching strong character.—R.P.s portraits are hard, at least several that are in the exhibition have that fault, which was the great fault of all his early productions.—His He professes to hate portrait painting & has I think wasted much time on a full sized figure of Napoleon on Horseback which he is exhibit exhibiting at 25 Cts. I regret exceedingly that a young artist of his merit should not go straight forward in the line that good sense points out as the only one leading to wealth & leisure and eminence on this side of the Atlantic, that of portraits, more or less historical, as his principal employ;—& of historical painting of  domestic subjects as a speculation on public liberality.
            A Young artist, Thos Sully,—is certainly the first on the list of our portrait painters, and a copy of West’s study of the landing of Telemachus & Mentor on the Island of Calypso shows greater talents than he has as yet been    able to bring before the public.
             A Young English painter, Jarvis, has an exquisite & speaking portrait of Washington Irving, author of Knickerbocker’s history of New York.—
            In landscape there are many very good, but no extraordinary pictures in the exhibition. In history nothing great.
            Stuart has send sent nothing. This admirable painter & worthless man is, I am told, at last making money at Boston. There are some of his old pictures in the exhibition.
          
        